[Cite as Curry v. Dept. of Transp., 2011-Ohio-2893.]

                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




MONROE R. CURRY, JR.

        Plaintiff

        v.

DEPARTMENT OF
TRANSPORTATION

        Defendant

        Case No. 2010-10807-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Monroe R. Curry, Jr., filed this action against defendant,
Department of Transportation (ODOT), alleging that his 2003 Cadillac Deville was
damaged as a proximate cause of maintaining a hazardous condition on Aurora Road
(State Route 43) within the City of Bedford Heights in Cuyahoga County.                     Plaintiff
recorded he was traveling west on Aurora Road on January 18, 2010 when his
automobile struck a large pothole causing substantial damage to the vehicle. In his
complaint, plaintiff requested damage recovery in the amount of $417.23, the cost of
replacement parts and related repair expenses. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact ODOT does not bear the maintenance responsibility for State
Route 43 within the City of Bedford Heights.                 Defendant explained ODOT’s
“investigation indicates that the location of Plaintiff’s incident would be within the
maintenance of Bedford Heights or the Cleveland Water Department.”                     Defendant
contended ODOT is not a proper party defendant to this action denying any
maintenance responsibility for the roadway area where plaintiff’s damage event
occurred. Evidence shows ODOT does not maintain State Route 43 within the limits of
Bedford Heights.
       {¶ 3} 3)     Plaintiff did not respond.
                                  CONCLUSIONS OF LAW
       {¶ 4} 1)     R.C. 2743.01(A) provides:
       “(A) ‘State’ means the state of Ohio, including, but not limited to, the general
assembly, the supreme court, the offices of all elected state officers, and all
departments,      boards,   offices,   commissions,    agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 5} 2)     R.C. 2743.02(A)(1) states in pertinent part:
       “(A)(1) The state hereby waives its immunity from liability, except as provided for
the office of the state fire marshal in division (G)(1) of section 9.60 and division (B) of
section 3737.221 of the Revised Code and subject to division (H) of this section, and
consents to be sued, and have its liability determined, in the court of claims created in
this chapter in accordance with the same rules of law applicable to suits between
private parties, except that the determination of liability is subject to the limitations set
forth in this chapter and, in the case of state universities or colleges, in section 3345.40
of the Revised Code, and except as provided in division (A)(2) or (3) of this section. To
the extent that the state has previously consented to be sued, this chapter has no
applicability.”
       {¶ 6} 3)     R.C. 5501.31 in pertinent part states:
       “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 7} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




MONROE R. CURRY, JR.

      Plaintiff

      v.

DEPARTMENT OF TRANSPORTATION

      Defendant

          Case No. 2010-10807-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, this case is DISMISSED.
Court costs are assessed against plaintiff.



                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Monroe R. Curry, Jr.                               Jerry Wray, Director
5367 Fairtree Road                                 Department of Transportation
Bedford, Ohio 44146                                1980 West Broad Street
                                                   Columbus, Ohio 43223
RDK/laa
3/7
Filed 3/17/11
Sent to S.C. reporter 6/9/11